Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant Publication US 2011/0228748 to Han et al. (hereinafter Han).

 	As to claims 1 and 6, Han discloses a user terminal comprising:
 	a receiving section configured to receive setting information used to apply a space-time block code (STBC) to an uplink symbol (Hna; Abstract, [0198] disclose of receiving resource allocation information for data transmission wherein the radio resource for data transmission includes a plurality of data symbols in a time domain.  Abstract discloses STBC is applied in the symbols); and
 	a control section configured to determine, in a case where a number of uplink symbols in a given period is odd, a symbol pair to which the STBC is applied over a plurality of symbols in the given period or within a time of a specific symbol in the given period (Han; [0175]; Fig.20 shows and discloses the number of symbols in a time domain or in a slot is odd number and also discloses a symbol pair to which the STBC is applied over a plurality of symbols in the given period. Abstract; Fig.24 shows and discloses of uplink data transmission for the symbols)

	As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition, Han discloses wherein the control section determines, in a case where multi-slot transmission is set, as the symbol pair, a plurality of symbols in different slots out of the slots in which the multi-slot transmission is performed (Han; Fig.21; Fig.7; [0160] shows and discloses symbol 5 and symbol 6 are paired from different slot). 

	As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition, Han discloses wherein the control section determines, in a case where the multi-slot transmission is set and a value obtained by subtracting a number of symbols of a demodulation reference signal from a number of symbols of an uplink-shared channel in the given period is odd, as the symbol pair, a plurality of symbols in different slots (Han; [0178]; Fig.20 shows and discloses of using 11 symbols for data transmission after subtracting 3 symbols used for DMRS and SRS. 11 is an odd number)

	As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition, Han discloses wherein the control section does not determine, in a case where multi- slot transmission is set, as the symbol pair, symbols in the given period in a slot in which the multi-slot transmission is performed (Han; Fig.20; [0160] shows and discloses control section does not determine pairing symbols from different slots). 

	As to claim 5, the rejection of claim 1 as listed above is incorporated herein. In addition, Han discloses wherein the control section sets a subcarrier spacing of a specific symbol in the given period to an even multiple of the subcarrier spacing of another symbol (Han; [0088]; [0182])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478